J-S66004-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEATLH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                         Appellee

                    v.

DAMEON BROME

                         Appellant                    No. 21 EDA 2019


          Appeal from the PCRA Order Entered December 20, 2018
            In the Court of Common Pleas of Philadelphia County
                   Criminal Division at No: 1102962-1987


BEFORE: STABILE, NICHOLS, JJ., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY STABILE, J.:                      FILED FEBRUARY 28, 2020

      Appellant, Dameon Brome, appeals from the December 20, 2018 order

dismissing his petition pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S.A. §§ 9541-46. We affirm.

      The PCRA court’s opinion recites the relevant procedural history:

             On September 29, 1987, then-juvenile petitioner Dameon
      Brome was arrested and charged with murder and related
      offenses. On December 13, 1988, after a jury convicted the
      petitioner of first-degree murder, conspiracy to commit murder,
      and possession of an instrument of crime (“PIC”), the Honorable
      George J. Ivins imposed the then-mandatory sentence of life
      imprisonment without parole for first-degree murder, and
      concurrent sentences [of] two to four years of imprisonment for
      conspiracy and one to two years of imprisonment for PIC, for a
      total sentence of life imprisonment without parole.

            On June 30, 2010, the petitioner filed a [PCRA] petition. On
      June 25, 2012, the Supreme Court of the United States issued its
      holding in Miller v. Alabama, 567 U.S. 460 (2012), which
      rendered all mandatory life imprisonment without parole
      sentences for juveniles unconstitutional. On July 24, 2012, the
J-S66004-19


       petitioner filed an amended petition alleging that his life
       imprisonment sentences [was] illegal under Miller. On January
       27, 2016, the Supreme Court of the United States issued its
       holding in Montgomery v. Louisiana, 136 S.Ct. 718 (2016),
       which held that the Miller decision applies retroactively.

             On August 29, 2017, this Court granted PCRA relief and
       vacated the petitioner’s life imprisonment without parole
       sentence. On that same date, this court imposed a negotiated
       resentence of thirty years to life imprisonment for first-degree
       murder, and no further penalty on the remaining charges. On
       August 30, 2017, the petitioner filed a post-sentence motion for
       modification of sentence, which [the] court denied on August 31,
       2017. The petitioner did not file a notice of appeal.

               On June 29, 2018, the petitioner filed a pro se PCRA petition,
       his first since resentencing. On October 17, 2018, appointed PCRA
       counsel filed an amended petition. On November 8, 2018, after a
       Grazier[1] hearing, this court issued a notice of intent to dismiss
       pursuant to Pa.R.Crim.P. 907. The petitioner did not respond to
       this court’s 907 notice.

PCRA Court Opinion, 12/20/18, at 1-2 (some capitalization omitted).

       Appellant’s     October     17,    2018   petition   challenged   only   the

constitutionality of the mandatory maximum term under 18 Pa.C.S.A.

§ 1102.1.2 Amended PCRA Petition, 10/17/18, at ¶ 10. Appellant wished to



____________________________________________


1   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1988).

2   Section 1102.1 reads in relevant part as follows:

       (a) First degree murder.--A person who has been convicted
       after June 24, 2012, of a murder of the first degree, first degree
       murder of an unborn child or murder of a law enforcement officer
       of the first degree and who was under the age of 18 at the time
       of the commission of the offense shall be sentenced as follows:




                                           -2-
J-S66004-19


raise additional issues his appointed counsel believed to be without merit.

N.T. Grazier Hearing, 11/8/18, at 7-8. Thus, Appellant chose to waive his

statutory right to counsel and proceed pro se.          The PCRA court notified

Appellant that he needed to raise his additional issues before the PCRA court,

but Appellant never did so.            Nonetheless, he purports to raise fifteen

assertions of error in this timely appeal. The only issue he preserved before

the PCRA court is the constitutionality of § 1102.1, as he cannot raise the

other issues for the first time on appeal. Pa.R.A.P. 302(a).

       As to his sole preserved issue,3 the Commonwealth notes its agreement.

That is, the Commonwealth believes the mandatory maximum term in

§ 1102.1 is unconstitutional.        The Commonwealth also acknowledges that

several binding opinions from this Court have already rejected that argument.

Commonwealth v. Blount, 207 A.2d 925, 938 (Pa. Super. 2019) (“As for

Appellant’s claim a mandatory maximum term of life imprisonment is


____________________________________________


       (1) A person who at the time of the commission of the offense was
       15 years of age or older shall be sentenced to a term of life
       imprisonment without parole, or a term of imprisonment, the
       minimum of which shall be at least 35 years to life.

       (2) A person who at the time of the commission of the offense was
       under 15 years of age shall be sentenced to a term of life
       imprisonment without parole, or a term of imprisonment, the
       minimum of which shall be at least 25 years to life.

18 Pa.C.S.A. § 1102.1(a).

3  We review the PCRA court’s order for error of law and record support for its
findings of fact. Commonwealth v. Williams, 828 A.2d 981, 987 (Pa. 2003).

                                           -3-
J-S66004-19


unconstitutional as applied to juvenile offenders convicted of murder prior to

Miller and violates the mandated of individualized sentencing, this Court has

repeatedly rejected these claims.”) (appeal denied, 218 A.3d 1198 (Pa.

2019)). Because binding precedent dictates that Appellant’s only preserved

issue does not merit relief, we discern no error in the PCRA court’s order. We

are bound to follow Blount and other similar decisions unless and until a

higher court decides otherwise.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/28/20




                                    -4-